         Case 1:19-cv-10958-LGS Document 37 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————X
YONY SOSA, individually and on
behalf of all other persons similarly situated,

                             Plaintiff,                            1:19-cv-10958-LGS
              -against-                                            NOTICE OF APPEAL



ZARA USA, INC.,

            Defendant,
——————————————————————X

       Notice is hereby given that YONY SOSA, Plaintiff, on behalf of himself and all other

persons similarly situated, hereby appeals to the United States Court of Appeals for the Second

Circuit from the Judgment entered in this action on July 6, 2020 (including, but not limited

to, the underlying Opinion and Order entered on June 18, 2020, and the Order of July 6, 2020) and

from each and every part thereof.

  Dated: New York, New York
         August 3, 2020

                                                                  /s/
                                                    G. Oliver Koppell, Esq.
                                                    Daniel Schreck, Esq.
                                                    G. Oliver Koppell & Associates
                                                    99 Park Avenue, Suite 1100
                                                    New York, New York, 10016

                                                    Bradly G. Marks, Esq.
                                                    Marks Law Firm, P.C.
                                                    175 Varick Street, 3rd Floor
                                                    New York, New York, 10014

                                                    Jeffrey M. Gottlieb
                                                    Gottlieb & Associates
                                                    150 East 18th Street, Suite PHR
                                                    New York, New York, 10003
